     Case 20-30967 Document 251 Filed in TXSB on 04/24/20 Page 1 of 7



                  THE UNITED STATES BANKRUPTCY COURT
                      SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

IN RE:                             §
                                   §
WATSON GRINDING &                  §          CASE NO. 20-30967
MANUFACTURING CO.,                 §
                                   §          (Chapter 11)
  Debtor.


CHRIS LE, JOAN DOAN,               §
SEBASTIJAN BERENJI, VICTORIA       §
WELLS, DAVID DIOSDADO,             §
YOLANDA WELLS, JUNG S. YUN,        §
JERLESA TATES, JAMES BOSTICK,      §
MARY BOSTICK, WENDY HONDA,         §
JOSEPH PHAM, JORGE PHAM,           §            ADVERSARY NO. __________
JORGE CHACON, ZACARIAS             §
CHACON, DOMINGO DURON,             §
MANUEL CORRAL, JOSE CORRAL,        §
JAIME GONZALEZ, BIBIANO            §
SANDOVAL, ANGELINA                 §
SANDOVAL, CELINA SANDOVAL,         §
ABIGAIL HERNANDEZ, ROSALBA         §
MARTINEZ, HILDA LIMAS,             §
ANTHONY HOWARD, JR., JEANNE        §
MERRITT, MERVIN ALBANIA,           §
RIVIS HUSBAND, MIRIAN CRUZ,        §
ROBERTO HERNANDEZ, ALVARO          §
MENDIETA, ROSALBA MENDIETA,        §
PAUL MARTINEZ, JANET               §
MARTINEZ, ARMIN DENIC, LINDA       §
DANG, MYRA JEFFERSON, TUYET        §
DO, STEVEN TRAN, MARK TRAN,        §
GILBERT ORELLANA, EDUARDO          §
DOLPHER, MORGAN LEE,               §
ELIZABETH RUEDA, SARA GLORIA,      §
DORIS ARIAS, PABLO LOPEZ,          §
SKYLAR DOUGLAS, DENIS              §
HERNANDEZ, ABEL MARTINEZ,          §
MARTIN ESQUEDA, BLANCA             §
MOJICA, ANA SARPAS, SULMA          §
BEJANO, ANDRES GOMEZ, LUIS         §
REYES, PATRICIA CERVANTES,         §
CRISTHIAN MARTINEZ, SINDY          §

                                    1
         Case 20-30967 Document 251 Filed in TXSB on 04/24/20 Page 2 of 7



 SANCHEZ, ROSAURA CALIX, DIANA                        §
 LOPEZ, SUSAN LOPEZ, LUIS                             §
 MEDELLIN, MARIA MEDELLIN,                            §
 NGUYEN HOANG, KEVIN VU,                              §
 JULIA TALAMANTES, ONEIDA                             §
 TALAMANTES, MELODY                                   §
 DOLPHER, LUCERO MEDELLIN                             §
 AND HECTOR MEDELLIN,                                 §
                                                      §
         Plaintiffs,                                  §
                                                      §
 v.                                                   §
                                                      §
 WATSON VALVE SERVICES INC.,                          §
 and WATSON GRINDING AND                              §
 MANUFACTURING CO.                                    §
                                                      §
         Defendants.                                  §


                                        NOTICE OF REMOVAL

        Watson Grinding & Manufacturing Co. (the “Debtor”) files this Notice of Removal of the

state court action styled Chris Le, et al. v. Watson Valve Services, Inc. and Watson Grinding and Manufacturing,

Co., Cause No. 2020-08475 in the 234th Judicial District Court of Harris County, Texas (the “State

Court Action”).

                           I.       Procedural Background and Nature of Suit

        1.       On February 6, 2020, Chris Le, et al. (collectively, the “Plaintiffs”) filed their Original

Petition Along with Rule 194 Requests for Disclosures to All Defendants (the “Original Petition”)

against Watson Valve Services, Inc. and Watson Grinding & Manufacturing Co. (collectively, the

“Defendants”). In their Original Petition, the Plaintiffs assert claims of negligence and gross

negligence against the Defendants.

        2.       On February 6, 2020 (the “Petition Date”), the Debtor filed its voluntary petition

under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), commencing the

bankruptcy case captioned In re Watson Grinding & Manufacturing Co., Case No. 20-30967 in the United

                                                       2
          Case 20-30967 Document 251 Filed in TXSB on 04/24/20 Page 3 of 7




States Bankruptcy Court Southern District of Texas, Houston Division (the “Chapter 11 Bankruptcy

Case”).

                                        II.      Basis for Removal

          3.    This Notice of Removal is filed pursuant to 28 U.S.C. § 1452, Bankruptcy Rule 9027,

and Local Bankruptcy Rules 9027-1, 9027-2, 9027-3, and the General Order of Reference entered by the

District Court of this District on March 10, 2005.

          4.    The State Court Action was initiated on the same day as the commencement of the

Chapter 11 Case. This Notice of Removal has been timely filed pursuant to Bankruptcy Rule

9027(a)(2). In re R.E. Loans, LLC, No. 11-35865, 2012 WL 3262767, at *2 (Bankr. S.D. Tex. Aug. 8,

2012).

          5.    Venue in this Court is proper pursuant to 28 U.S.C. § 1409.

          6.    Cases subject to jurisdiction are removable under the authority of 28 U.S.C. § 1452(a)

(“A party may remove any claim or cause of action…to the district court for the district where such

civil action is pending, if such district court has jurisdiction of such claim or cause of action under

section 1334 of this title”). The State Court Action, including all claims and causes of action asserted

therein, is a civil action other than a proceeding before the United States Tax Court. The State Court

Action is not a civil action by a government unit to enforce such government unit’s police or regulatory

power.

          7.    This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1334(b) (federal

district courts have “original jurisdiction of all civil proceedings…arising in or related to cases under

title 11”). The State Court Action “arises in” or, alternatively, is “related to” a Title 11 case, i.e. the

Debtor’s Chapter 11 Bankruptcy Case. In this circuit, “related to” proceedings include any case whose

outcome “could conceivably have any effect on the administration of the estate.” In re Wood, 825 F.2d

90, 93 (5th Cir. 1987) (emphasis added); In re Baudoin, 981 F.2d 736, 740 (5th Cir. 1993).

                                                     3
          Case 20-30967 Document 251 Filed in TXSB on 04/24/20 Page 4 of 7




          8.     The resolution of this State Court Action will have a direct impact on the bankruptcy

estate of the Debtor. The State Court Action is related to the Debtor’s Chapter 11 Bankruptcy Case

because the outcome of State Court Action could conceivably change the Debtor’s rights, liabilities,

or options in a way that would have an effect upon the handling and administration of the bankruptcy

estate.

          9.     Thus, the claims asserted in the State Court Action are claims that arise in or are

otherwise related to the Debtor’s Chapter 11 Case pursuant to 28 U.S.C. § 1334(b), and removal to

this Court is proper pursuant to 28 U.S.C. § 1452(a).

                          III.    Core or Non-Core Bankruptcy Jurisdiction

          10.    This action involves the administration of the Debtor’s estate and is a proceeding

affecting the adjustment of the debtor-creditor relationship; it is, therefore, a core proceeding under

28 U.S.C. § 157(b)(2)(A)(B)(C) and (O). The claims and causes of action in the State Court Action

have a clear and direct impact on the interests and property of the Debtor’s estate under 11 U.S.C. §

541.

          11.    Upon removal of the State Court Action, the Debtor consents to the entry of final

orders or judgment by the bankruptcy judge.

                                       IV.     Parties and Notice

          12.    Pursuant to 28 U.S.C. § 1452(a), Federal Bankruptcy Rule 9027(b), and Local Rule

9027-1, all adverse parties are being provided with a copy of this Notice of Removal and a copy of

this Notice of Removal is being filed with the clerk of the 234th Judicial District Court of Harris

County, Texas.

          13.    In accordance with Local Rule 9027-1(a), the names and addresses of the parties and

counsel in the State Court Action, who have or will be served with the notice, are as follows:




                                                   4
        Case 20-30967 Document 251 Filed in TXSB on 04/24/20 Page 5 of 7




 Kwok Daniel Ltd., L.L.P.                             McCoy Leavitt Laskey LLC
 Robert S. Kwok                                       John V. McCoy
 9805 Katy Freeway, Suite 850                         Michael I. Ramirez
 Houston, Texas 77024                                 N19 W24200 Riverwood Dr., Suite 125
 rkwok@kwoklaw.com                                    Waukesha, WI 53188
 rloya@kwoklaw.com                                    ATTORNEYS FOR WATSON GRINDING &
 ATTORNEYS FOR PLAINTIFFS                             MANUFACTURING CO.

                                                      Gieger, Laborde & Laperouse L.L.C.
                                                      Ernest P. Gieger, Jr.
                                                      701 Poydras Street, Suite 4800
                                                      New Orleans, Louisiana 70139
                                                      egieger@glllaw.com
                                                      bdoherty@glllaw.com
                                                      ATTORNEYS FOR WATSON VALVE SERVICES,
                                                      INC.


                                    V.      Process and Pleadings

       14.     Pursuant to Bankruptcy Rule 9027(a)(1) and Local Bankruptcy Rule 9027-1(b), true

and correct copies of all process and pleadings filed in the State Court Action (as set forth in the

attached Exhibit “A”) have been provided.

       15.     In the State Court Action, summons issued on February 6, 2020, but no return of

summons has been filed.

       16.     In accordance with Bankruptcy Rule 9027(c), the Debtor will promptly file a notice of

the filing of this Notice of Removal in the State Court Action.

       WHEREFORE, the Debtor notifies the United States Bankruptcy Court for the Southern

District of Texas, Houston Division, that the State Court Action is hereby removed in its entirety to

this Court pursuant to 28 U.S.C. § 1452(a) and Bankruptcy Rule 9027.




                                                  5
        Case 20-30967 Document 251 Filed in TXSB on 04/24/20 Page 6 of 7




Dated: April 24, 2020.

                                           Respectfully submitted,

                                           JONES MURRAY & BEATTY, LLP

                                           By: /s/ Ruth Van Meter
                                           Erin E. Jones
                                           Texas Bar No. 24032478
                                           Ruth Van Meter
                                           Texas Bar No. 20661570
                                           Jones Murray & Beatty, LLP
                                           4119 Montrose Suite 230
                                           Houston, Texas 77006
                                           Phone: 832-529-1999
                                           Fax: 832-529-5513
                                           erin@jmbllp.com
                                           ruth@jmbllp.com

                                              AND

                                           McCOY LEAVITT LASKEY LLC

                                           By: /s/ Michael I. Ramirez
                                           Michael I. Ramirez
                                           Texas Bar No. 24008604
                                           20726 Stone Oak Parkway, Suite 116
                                           San Antonio, TX 78258
                                           Telephone (210) 446-2828
                                           Fax (262) 522-7020
                                           mramirez@mlllaw.com

                                           ATTORNEYS FOR WATSON GRINDING &
                                           MANUFACTURING CO.




                                       6
        Case 20-30967 Document 251 Filed in TXSB on 04/24/20 Page 7 of 7



                                      CERTIFICATE OF SERVICE

       I certify that on April 24, 2020, a true and correct copy of the foregoing Notice was served via
ECF/PACER to all parties registered to receive such service and on April 27, 2020, via first class mail
(without attachments) to the following:


 Kwok Daniel Ltd., L.L.P.                             McCoy Leavitt Laskey LLC
 Robert S. Kwok                                       John V. McCoy
 9805 Katy Freeway, Suite 850                         Michael I. Ramirez
 Houston, Texas 77024                                 N19 W24200 Riverwood Dr., Suite 125
 rkwok@kwoklaw.com                                    Waukesha, WI 53188
 rloya@kwoklaw.com                                    ATTORNEYS FOR WATSON GRINDING &
 ATTORNEYS FOR PLAINTIFFS                             MANUFACTURING CO.

                                                      Gieger, Laborde & Laperouse L.L.C.
                                                      Ernest P. Gieger, Jr.
                                                      701 Poydras Street, Suite 4800
                                                      New Orleans, Louisiana 70139
                                                      egieger@glllaw.com
                                                      bdoherty@glllaw.com
                                                      ATTORNEYS FOR WATSON VALVE SERVICES,
                                                      INC.



                                                        /s/ Ruth Van Meter
                                                        Ruth Van Meter




                                                  7
